 1                                                            The Honorable Richard A. Jones
 2
 3
 4
 5
 6
 7
 8
                          UNITED STATES DISTRICT COURT
 9                  FOR THE WESTERN DISTRICT OF WASHINGTON
                                   AT SEATTLE
10
      ULYSSES GMBH & CO. KG, a German               Case No. 2:18-cv-00202-RAJ
11
      limited partnership,
12                                                  ORDER DENYING PLAINTIFF’S
                 Plaintiff,                         MOTION FOR FOREIGN SERVICE
13                                                  OF PROCESS UNDER
      v.                                            FRCP(f)(2)(C)(ii) AND FRCP(f)(3)
14
15    ULYSSESWINDOWS.COM, an unknown
      entity, SUNISOFT, an unknown entity,
16    SHEN MIN, an individual, CATALINA
      DEL CASTILLO, an individual aka
17    “Catalina DC,” MERA INC., an unknown
      entity, and DOES 1-5
18
19               Defendants.

20
21          This matter comes before the Court on Plaintiff’s Motion for an Order Directing
22   Foreign Service of Process under Rule 4(f)(2)(C)(ii) and Rule 4(f)(3) of the Federal Rules
23   of Civil Procedure (Dkt. # 12). For the reasons discussed below, this motion is DENIED
24   without prejudice.
25          I.   BACKGROUND
26         On February 8, 2018, Plaintiff, Ulysses GMBH & CO. KG (“Ulysses” or
27   “Plaintiff”) brought this action against Defendants, ULYSSESWINDOWS.COM, an
28   unknown entity, and DOES 1–5, asserting trademark infringement, cybersquatting, and
 1   false advertising claims. Dkt. #1. Plaintiff alleges that Defendants sold and marketed a
 2   software application “Ulysses for Windows” using the domain name
 3   “UlyssesWindows.com” and falsely represented that the app was the “genuine Ulysses
 4   App.” Dkt. #1 ¶ 18-31. Early discovery served upon Domain Protection Services, the
 5   privacy registration service used to register the allegedly infringing domain, revealed that
 6   the domain was registered by the account “sunisoft.” Dkt. #12. According to records
 7   obtained by Plaintiff, the “sunisoft” account was used by two individuals, Defendant
 8   Shen Min (“Defendant Min”) and Defendant Catalina Del Castillo (“Defendant Del
 9   Castillo”) to register and renew the allegedly infringing domain. Id. Plaintiff also
10   obtained contact information for each defendant, including postal addresses for
11   Defendant Min in China and Defendant Del Castillo in Brazil, and e-mail addresses for
12   both Defendants. Id. Plaintiff now seeks leave to serve Defendant Del Castillo by e-mail
13   and private courier and Defendant Min by e-mail.
14           II. LEGAL STANDARD
15           Federal Rule of Civil Procedure 4(h)(2) allows service of process upon a foreign
16   corporation to be effected “in any manner prescribed for individuals by subdivision [4](f)
17   except personal delivery.” Rule 4(f) authorizes several methods for service of process
18   including, an “internationally agreed means of service,” or, if there is no “internationally
19   agreed means,” a method that is reasonably calculated to give notice. Fed. R. Civ. P.
20   4(f).
21           III. DISCUSSION
22           A. Service by private courier is prohibited by international agreement
23           Under Rule 4(f)(2)(C)(ii) a foreign defendant may be served “by a method that is
24   reasonably calculated to give notice[,] unless prohibited by the foreign country’s law, by
25   … using any form of mail that the clerk addresses and sends to the individual and that
26   requires a signed receipt.” Plaintiff asks the Court for leave to serve Defendant Del
27   Castillo by private courier in Brazil at the address associated with the “sunisoft” account
28   used to register the allegedly infringing domain. Dkt. #12 at 7.
 1          As noted by Plaintiff, Brazil and the United States are both signatories to the Inter-
 2   American Convention on Letters Rogatory and Additional Protocol (“Inter-American
 3   Convention”), which provides a mechanism for service of documents by a foreign central
 4   authority. Id. Plaintiff argues that service by private courier to Defendant Del Castillo’s
 5   address in Brazil does not conflict with the Inter-American Convention. Id. Effective
 6   June 1, 2019, however, Brazil is also a signatory to the Hague Convention on the Service
 7   Abroad of Judicial and Extrajudicial Documents (“Hague Convention”). See Hague
 8   Convention, Nov. 15, 1965, 20 U.S.T. 361, T.I.A.S. No. 6638; Hague Conference on
 9   Private International Law, Status Table, available at:
10   https://www.hcch.net/en/instruments/conventions/status-table/?cid=17 (last visited Jul.
11   15, 2019). 1 China and the United States are also signatories. See Melnichuk v. Fine Hau
12   Indus. Co., 2019 WL 2515181, at *1 (W.D. Wash. June 18, 2019) (internal citation
13   omitted). As a result, the Court must consider whether Plaintiff’s proposed method of
14   service violates the Hague Convention.
15          The Hague Convention requires signatory countries to establish a Central
16   Authority to receive requests for service of documents from other countries and to serve
17   those documents by methods compatible with the internal laws of the receiving state. See
18   Volkswagenwerk Aktiengesellschaft v. Schlunk, 486 U.S. 694, 698–99 (1988). Service
19   through a country’s Central Authority is the principal means of service under the Hague
20   Convention. Id. Article X of the Convention preserves the ability of parties to effect
21   service through means other than a recipient-nation’s Central Authority as long as the
22   recipient-nation has not objected to the specific alternative means of service used. See
23   Hague Convention, art. 10, Feb. 10, 1969, 20 U.S.T. 361, T.I.A.S. No. 6638. In signing
24
25   1
       The record before the Court does not include Brazil’s accession to the Hague
26   Convention. Under Federal Rule of Evidence 201, however, the court may take judicial
     notice, sua sponte, of a “fact not subject to reasonable dispute,” including international
27   treaties. See States v. Spector, 102 F. Supp. 75, 83 (S.D. Cal. 1951), rev'd on other
     grounds, 193 F.2d 1002 (9th Cir. 1952) (explaining that a court may take judicial notice
28   of extradition treaties between the United States and other countries).
 1   the Convention, however, Brazil expressly rejected service through means enumerated in
 2   Article X, including service through postal channels and through its judicial officers. See
 3   Declaration of Brazil in Connection with the Convention, Hague Convention, Nov. 15,
 4   1965, 20 U.S.T. 361, T.I.A.S. No. 6638, available at: https://www.hcch.net/en/
 5   instruments/conventions/status-table/notifications/?csid=1399&disp=resdn (last visited
 6   Jul. 15, 2019). Accordingly, Plaintiff’s proposed method of serving Defendant Del
 7   Castillo by private courier under Fed. R. Civ. P. 4(f)(2)(C)(ii) is prohibited by
 8   international agreement.
 9           B. Plaintiff has not shown sufficient cause to merit alternative service
10           Under Fed.R.Civ.P. 4(f)(3), courts have discretion to allow service by alternative
11   means provided the court’s method of service comports with constitutional notions of due
12   process and is not prohibited by international agreement. Rio Properties, Inc. v. Rio Int’l
13   Interlink, 284 F.3d 1007, 1016 (9th Cir. 2002). A method of service comports with due
14   process if it is “reasonably calculated, under all the circumstances, to apprise interested
15   parties of the pendency of the action and afford them an opportunity to present their
16   objections.” Rio Properties, Inc., 284 F.3d at 1016, 1017 (quoting Mullane v. Cent.
17   Hanover Bank & Trust, 339 U.S. 306, 314 (1950)). Courts have authorized numerous
18   methods of alternative service under Rule 4(f)(3), including service by publication, mail,
19   and e-mail. Id. at 1016 (citations omitted). Parties are not required to attempt service by
20   other methods before petitioning the court for alternative service of process, instead it is
21   within the discretion of the district court to determine “when the particularities and
22   necessities of a given case require alternate service of process under rule 4(f)(3).” Id. at
23   1016.
24        Courts have considered a variety of factors when evaluating whether to grant relief
25   under Rule 4(f)(3) including whether the plaintiff identified a physical address for the
26   defendant, whether the defendant was evading service of process, and whether the
27   plaintiff had previously been in contact with the defendant. See e.g. Rio Properties, Inc.
28   v. Rio Int'l Interlink, 284 F.3d 1007 (9th Cir. 2002) (authorizing alternative service where
 1   the plaintiff made multiple good faith yet unsuccessful attempts to serve the defendant
 2   and the defendant was “striving to evade service of process”); Liberty Media Holdings,
 3   LLC v. Vinigay.com, 2011 WL 810250 (D. Ariz. Mar. 3, 2011) (allowing alternative
 4   service by e-mail where the plaintiff was unable to identify a physical address for the
 5   defendant and the plaintiff had previously communicated with the defendant by e-mail);
 6   Sun v. Kao, 170 F. Supp.3d 1321, 1327 (W.D. Wa. 2016) (permitting alternative service
 7   via email where defendant was living in China at an unknown address and plaintiff
 8   detailed threat of irreparable harm without expedited service).
 9        The advisory committee notes to Rule 4 also provide several examples of situations
10   that might merit alternative means of service such as cases of urgency or the failure of a
11   country’s Central Authority to effect service within the six-month period provided by the
12   Hague Convention. See Fed. R. Civ. P. 4 advisory committee’s notes (1993 amendment,
13   subdivision (f)). The advisory notes caution courts to select a method of service that is
14   “consistent with due process and minimizes offense to foreign law.” Id.
15          Plaintiff argues that alternative service should be allowed because service under
16   the Inter-American Convention can be “problematic” and “fruitless.” Dkt. # 12 at 9.
17   This alone is insufficient to justify alternative service under Rule 4(f)(3). U.S. Aviation
18   Underwriters, Inc. v. Nabtesco Corp., 2007 WL 3012612, at *2 (W.D. Wash. Oct. 11,
19   2007) (denying alternative service where the sole basis for the request was to move the
20   case forward in an “expeditious and cost-effective manner”). Plaintiff has identified
21   physical addresses for each of the defendants and there is no evidence that the defendants
22   are attempting to avoid service of process, as in Rio Properties. 284 F.3d at 1016. While
23   a plaintiff need not have attempted every possible method of service of process before
24   petitioning the court for alternative relief, it must “demonstrate that the facts and
25   circumstances of the present case necessitate[ ] the district court's intervention.” Id. at
26   1016. The Court finds that, at present, Plaintiff has failed to do so.
27          IV. CONCLUSION
28        For the foregoing reasons, Plaintiff’s Motion for an Order Directing Foreign Service
 1   of Process under Rule 4(f)(2)(C)(ii) and Rule 4(f)(3) of the Federal Rules of Civil
 2   Procedure (Dkt. # 12) is DENIED without prejudice. Plaintiff has 30 days from the date
 3   of this Order to serve the Defendants in accordance with Rule 4(f) and the Hague
 4   Convention.
 5
 6        DATED this the 29th of July, 2019.
 7
 8
 9
                                                      A
                                                      The Honorable Richard A. Jones
10
                                                      United States District Judge
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
